33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby Ray HARRISON, Plaintiff Appellant,v.DUTCHMAN CORRECTIONAL INSTITUTION;  Perry CorrectionalInstitution, Defendants Appellees.
No. 94-6608.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 16, 1994.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Henry M. Herlong, Jr., District Judge.  (CA-94-726-6-20)
Bobby Ray Harrison, Appellant Pro Se.
D.S.C.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Bobby Ray Harrison appeals the dismissal without prejudice of his pro se 42 U.S.C. Sec. 1983 (1988) complaint.  Harrison's complaint was dismissed for failure to state a cognizable Sec. 1983 claim.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Harrison may be able to save this action by amending his complaint,* the order which Harrison seeks to appeal is not an appealable final order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Harrison can save this action by amending his complaint to include allegations against specific prison employees or officials who acted under color of state law, or against private individuals who were willful participants in a joint action with a State or agent of a State.   See West v. Atkins, 487 U.S. 42, 48-50 (1988);   Dennis v. Sparks, 449 U.S. 24, 27-28 (1980);   Borelli v. Reading, 532 F.2d 950, 951-52 (3d Cir.1976);   Azar v. Conley, 480 F.2d 220, 223 (6th Cir.1973)